DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-37 are pending in the present application.
Applicant’s election without traverse of the following species in the reply filed on 04/19/2022 is acknowledged.
Applicant elected: (a) a method of treating an autoimmune disease in a subject; (b) multiple sclerosis as a species of an autoimmune disease; (c) erythroid cells that lack or have less than 50% of endogenous CD47; (d) erythrocytes as a species of erythroid cells; (e) erythroid cells produced by an exogenous site-specific DNA binding protein; (f) Cas9 as a species of an exogenous site-specific DNA binding protein; and (g) an intracellular antigen as a species of an antigen.
Upon further consideration and in light of the prior art applied below, the elected method of treating an autoimmune disease in a subject is examined together with methods of inducing immune tolerance and reducing immune activation in a subject.
Accordingly, claims 20, 25 and 33 were withdrawn from further consideration because they are directed to non-elected species.
Therefore, claims 18-19, 21-24, 26-32 and 34-37 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19, 21-24, 26-32 and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because with respect to the elected species CD47 protein the specification, while being enabling for:
(a)	A method of inducing immune tolerance to an antigen or reducing immune activation to an antigen in a subject, said method comprises intravenously administering to said subject an effective number of autologous erythroid cells, wherein the erythroid cells lack endogenous CD47 protein or have endogenous CD47 protein at a level less than 50% compared to an unmodified, otherwise similar erythroid cell, and wherein the erythrocytes further comprise the antigen; and
(b)	A method of treating an autoimmune disease in a subject, said method comprises intravenously administering to said subject an effective number of autologous erythroid cells, wherein the erythroid cells lack endogenous CD47 protein or have endogenous CD47 protein at a level less than 50% compared to an unmodified, otherwise similar erythroid cell, and wherein the erythrocytes further comprise an exogenous autoimmune antigen that mediates the autoimmune disease;
does not reasonably provide enablement for a method of inducing immune tolerance, reducing immune activation, or treating an autoimmune disease in a subject, comprising administering via any other route of delivery an effective number of erythroid cells derived from other sources (e.g., allogeneic and/or xenogeneic erythroid cells) to a subject in need thereof, wherein the erythroid cells simply lack endogenous CD47 protein or have endogenous CD47 protein at a level less than 50% compared to an unmodified, otherwise similar erythroid cell as claimed broadly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the instant broadly claimed invention for the reasons discussed below.

1.   	The breadth of the claims 
The instant claims encompass a method of inducing immune tolerance, reducing immune activation, or treating an autoimmune disease in a subject, comprising administering via any route of delivery (e.g., intravenous, intradermal, intrathecal, subcutaneous) an effective number of erythroid cells derived from any source (e.g., autologous, allogeneic and/or xenogeneic erythroid cells) to any subject in need thereof, as long as the erythroid cells lack endogenous CD47 protein or have endogenous CD47 protein at a level less than 50% compared to an unmodified, otherwise similar erythroid cell, and thereby inducing immune tolerance, reducing immune activation, or treating the autoimmune disease in the subject.

2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (12/29/2017), little was known about the use of erythroid cells that lack elected endogenous CD47 protein or have the endogenous CD47 protein present at a level less than 50% compared to an unmodified, otherwise similar erythroid cell, derived from any source and with or without an antigen payload to induce any immune tolerance, any reducing immune activation or treating any autoimmune disease (e.g., multiple sclerosis as the elected species) in a subject in need thereof as evidenced at least by the teachings of Miller et al (J. Exp. Med. 149:758-773, 1979; IDS), Oldenborg et al (Science 288:2051-2054, 2000), Lutterotti et al (Sci. Transl. Med. 5: 188ra75, 11 pages, 2013; IDS), Grimm et al (Scientific Reports 5:15907; DOI: 10,1038/srep15907, 11 pages, 2015), Mata-Fink et al (WO 2015/153102; IDS), Mata-Fink et al (WO 2016/183482; IDS), and Gilbert et al (WO2017/192785).  It is noted that the physiological art is recognized as unpredictable (MPEP 2164.03).    
3.  	The amount of direction or guidance provided  
Apart from the prophetic examples 5-6 disclosing tolerance induction in mice to the antigenic protein OVA and treating an individual with multiple sclerosis (MS) via intravenous injection and perfusion of CD47-negative enucleated erythroid cells expressing exogenous OVA and myelin basic protein (MBP), respectively; the instant specification fails to provide sufficient guidance for a skill in the art on how to induce any immune tolerance, to reduce any immune activation, or to treat any autoimmune disease such as MS by simply administering an effective number of erythroid cells derived from any source via any route of delivery as long as the erythroid cells lack endogenous CD47 protein or have the endogenous CD47 protein at a level less than 50% compared to an unmodified, otherwise similar erythroid cell as claimed broadly.  First, erythrocytes circulate, age and are cleared in a healthy subject as well as in a subject having an autoimmune disease such as multiple sclerosis, however these subjects do not have an induced immune tolerance or reduced immune activation to any antigen, including autoimmune antigen of any kind.  The lack or deficient level of endogenous CD47 protein in administered erythrocytes merely speeds up the clearance of these erythrocytes by splenic macrophages in these subjects according to the teachings of Oldenborg et al, but they would not induce immune tolerance or reduce immune activation of any kind as encompassed broadly by the instant claims.  Grimm et al demonstrated that regulatory T cells (Tregs) were induced in response to erythrocyte-associated antigen (recombinantly fused and/or chemically conjugated antigen) but not free/soluble antigen at equivalent dose, allowing binding of the antigen on erythrocytes in situ after intravenous injection, that regulate response to antigen challenge in both the CD4+ and CD8+ T cell compartments in vivo (see at least Abstract; sections titled “Erythrocyte-binding antigen constructs” on page 2, and “Memory of tolerance and Treg studies” on page 9).    Lutterotti et al also assessed the feasibility, safety and tolerability of a tolerization regimen in MS patients that uses a single infusion of autologous peripheral blood mononuclear cells chemically coupled with seven myelin peptides (MOG1-20, MOG35-55, MBP13-32, MBP83-99, MBP111-129, MBP146-170 and PLP139-154), and they found that patients receiving the higher doses (>1 x 109) of peptide-coupled cells had a decrease in antigen-specific T cell responses after peptide-coupled cell therapy (Abstract).  Lutterotti et al also noted that studies in experimental autoimmune encephalomyelitis (EAE), an animal model of MS, have proven that a single intravenous injection of syngeneic splenocytes coupled with encephalitogenic myelin peptides/proteins is highly efficient in inducing antigen-specific tolerance in vivo (page 1, right column, bottom of first full paragraph).  Second, in describing the induction of cell-mediated immunity and tolerance with protein antigens coupled to syngeneic lymphoid cells, Miller et al stated “These results indicate again that the mode of antigen presentation is crucial in determining the immunologic outcome.  In these experiments, cell-bound proteins injected subcutaneously led to delayed hypersensitivity whole the same antigens injected intravenously led to tolerance” (page 770, second last paragraph); and “One of the oldest paradoxes in immunology is that the kind of immunological response obtained depends critically upon the route of administration of antigen” (page 758, first sentence of first paragraph).  Third, there is no evidence of record indicating or suggesting that the administration of allogeneic or xenogeneic erythroid cells that are deficient in endogenous CD47 protein into a subject in need thereof would result in an induction of any immune tolerance or reduction of immune activation of any kind that is beneficial for treatment of an autoimmune disease as encompassed by the instant claims.  Particularly, transplantation of xenogeneic and/or allogeneic cells usually induces or activates vigorous and adverse immune responses in a recipient.  Since the prior art before the effective filing date of the present application failed to provide sufficient guidance regarding to the aforementioned issues, it is incumbent upon the present application to do so. 
As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the unpredictability of the relevant physiological art, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially purified” in claim 22 is a relative term which renders the claim indefinite. The term “substantially purified” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, would 85%, 90%, 95% or 99% purified be considered substantially purified?  Clarification is requested because the metes and bounds of the claim are not clearly determined.
Similarly, the term “substantially lack” in claim 27 is a relative term which renders the claim indefinite. The term “substantially lack” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, would 85%, 90%, 95% or 99% lack be considered substantially lack? Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 21-24, 26-32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mata-Fink et al (WO 2015/153102; IDS) in view of Lutterotti et al (Sci. Transl. Med. 5: 188ra75, 11 pages, 2013; IDS), Grimm et al (Scientific Reports 5:15907; DOI: 10,1038/srep15907, 11 pages, 2015), Oldenborg et al (Science 288:2051-2054, 2000) and Zhang et al (US 8,865,406; IDS).   
With respect to the elected species, the instant claims are directed to a method of inducing immune tolerance, reducing immune activation or treating multiple sclerosis (elected species) in a subject, comprising administering an effective number of erythrocytes (elected species) to a subject in need thereof, wherein the erythrocytes lack endogenous CD47 protein (elected species) or have the endogenous CD47 protein present at a level less than 50% compared to an unmodified, otherwise similar, erythroid cell, thereby treating the multiple sclerosis in the subject.
Mata-Fink et al already disclosed at least a pharmaceutical composition comprising isolated enucleated hematopoietic cells or EHCs (e.g., red blood cells, erythrocytes) expressing an exogenous antigen (e.g., myelin basic protein (MBP), proteolipid protein (PLP), myelin oligodendrocyte glycoprotein (MOG)) that is recognized by immune cells in an autoimmune disease (e.g., multiple sclerosis), wherein the enucleated hematopoietic cells are capable of inducing immune tolerance upon intravenously administering to a subject suffering from the autoimmune disease and wherein the exogenous antigen-expressing EHCs comprise antigen in multiple ways such as intracellular expressing, intracellular loading, or surface conjugation of the antigen of interest (see at least Summary of the Invention; particularly paragraphs [0005]-[0007], [0012]-[0015], [0039], [0042]-[0045], [0054], [0058], [00167]-[00170], [00174], [00471]-[00475], [00478] and [00839]-[0840]).  Mata-Fink et al stated “[e]xogenous antigen-expressing EHCs may induce the destruction, deactivation, and/or anergy of antigen-specific T and B lymphocytes.  Alternatively or in addition, exogenous antigen-expressing EHCs may induce the proliferation of antigen-specific regulatory T lymphocytes” (last two sentences of paragraph [0006]).  Mata-Fink et al also taught that the enucleated hematopoietic cell is autologously derived from the subject (paragraph [0046]); and the antigen is a full-length protein or comprised one or more polypeptides contained within the full-length protein, of any length greater than approximately 7 amino acids (paragraph [00167]).  Mata-Fink et al also disclosed numerous advantages of the EHCs comprising an exogenous antigen of interest over antigen that is non-covalently attached to erythrocytes, and these include: (i) the bio-distribution of an EHC comprising an exogenous antigen of interest is more defined, confined to the vasculature and placed where erythrocytes usually reside (e.g., spleen); (ii) EHC comprising an exogenous antigen of interest will not be filtered out of the kidney or exit into peripheral tissue; (iii) the dose of exogenous antigen per EHC may be significantly higher; (iv) the exogenous antigen of interest is confined in the intracellular compartment of the EHC, particularly if the antigen is immunogenic, and thereby the immunogenic antigen is masked from the immune system and thus at least reduce immune activation (paragraph [00180]).  Mata-Fink et al also disclosed various strategies to generate exogenous antigen-expressing enucleated hematopoietic cells (e.g., contacting culturing cells derived from hematopoietic stem cells and/or erythrocyte precursor cells with an antigen, or differentiating from erythrocyte precursor cells comprising a recombinant nucleic acid encoding an antigen) (paragraphs [00183]-[00187], [00193], [00221]-[00223], [00225]-[00226]).  Mata-Fink et al specifically taught using a CRISPR/Cas9 system to target and insert an expression vector encoding an antigen of interest into the genome of progenitor/precursor cells at particular locations (paragraphs [00221]-[00223]).  In Example 79, Mata-Fink et al taught specifically that an individual with multiple sclerosis (MS) received a single infusion of antigen expressing enucleated hematopoietic cells expressing the antigenic polypeptide myelin basic protein (MBP), and the procedure is repeated until tolerance is induced such that symptoms of MS are ameliorated in the individual; and stated explicitly “See, for example, Andreas Lutterotti et al. Sci Transl Med 5, 188ra75 (2013)” (paragraph [00840]).
Mata-Fink et al did not disclose specifically that the intravenously administered erythrocytes comprising the exogeneous intracellular MBP, MOG and/or PLP also lack endogenous CD47 protein or have endogenous CD47 protein present at a level less than 50% compared to unmodified erythrocytes for treating a subject with multiple sclerosis.
Before the effective filing date of the present application (12/29/2017), Lutterotti et al already assessed the feasibility, safety and tolerability of a tolerization regimen in MS patients that uses a single infusion of autologous peripheral blood mononuclear cells chemically coupled with seven myelin peptides (MOG1-20, MOG35-55, MBP13-32, MBP83-99, MBP111-129, MBP146-170 and PLP139-154), and they found that patients receiving the higher doses (>1 x 109) of peptide-coupled cells had a decrease in antigen-specific T cell responses after peptide-coupled cell therapy (Abstract).  Lutterotti et al also stated “Experiments in animal models suggest that apoptotic EDC-treated cells are phagocytosed in the spleen within a few hours by antigen-presenting cells residing in this organ (immature dendritic cells or monocytes/macrophages) which leads to the production of IL-10 and expression of PD-L1 on macrophages as important factors for the production of tolerance.  Additionally, the induction of regulatory T cells plays a central role in the long-term maintenance of tolerance induced by this procedure (39, 41).  In our patients, we observed only a slight increase in the overall frequency of regulatory T cell subsets in peripheral blood; however, a large number of patients, who are treated with a homogeneous cell number, are needed to analyze this further” (page 8, left column, first full paragraph); and “Studies in experimental autoimmune encephalomyelitis (EAE), an animal model of MS, have proven that a single intravenous injection of syngeneic splenocytes coupled with encephalitogenic myelin peptides/proteins is highly efficient in inducing antigen-specific tolerance in vivo (15-22).  In EAW, this protocol not only prevented disease but also effectively reduced the onset and severity of all subsequent relapses when given after disease induction (17, 18, 23-25).  As a major advantage of the therapy, tolerance can be simultaneously induced to multiple epitopes using a cocktail of myelin peptides (23)” (page 1, right column, bottom of first full paragraph).
Additionally, Grimm et al demonstrated that regulatory T cells (Tregs) were induced in response to erythrocyte-associated antigen (recombinantly fused and/or chemically conjugated antigen) but not free/soluble antigen at equivalent dose, allowing binding of the antigen on erythrocytes in situ after intravenous injection, that regulate response to antigen challenge in both the CD4+ and CD8+ T cell compartments in vivo (see at least Abstract; sections titled “Erythrocyte-binding antigen constructs” on page 2, and “Memory of tolerance and Treg studies” on page 9).  Grimm et al summarized “The concept of our therapeutic design is that as erythrocytes circulate, age and are cleared, their antigenic payload will be cleared and subjected to tolerogenic antigen presentation.  We had previously shown antigen-specific deletion16 and ability to resist repeated antigen challenge at the humoral level18, but we did not know the extent to which regulatory T cells are involved and to which immunological memory of a tolerogenic dose exists.  Here, we show that CD25+FOXP3+ Tregs are indeed induced, in both CD4+ and CD8+ T cell compartments, and we show that response to both CD4+ and CD8+ T cells to an antigen challenge can be ameliorated by a previous tolerizing dose, thus demonstrating both molecular and functional evidence of immune regulation.  These effects were not observed with antigens not associated with erythrocytes when evaluated at the same doses.  Our results also demonstrated infectious tolerance, in that memory to a tolerogenic dose of one epitope was able to ameliorate response to another epitope in the same antigenic protein challenge” (paragraph bridging pages 8-9).
Moreover, before the effective filing date of the present application Oldenborg et al showed that CD47 functions as a marker of self on murine red blood cells, and that red blood cells that lacked CD47 were rapidly cleared from the bloodstream by splenic red pulp macrophages (Abstract).  Oldenborg et al demonstrated that transfused CD47-/- RBCs were rapidly eliminated from the circulation of wild-type recipient, but were not affected in CD47-/- recipients, while wild type RBCs were unaffected in both recipient types (page 2052, first column, second paragraph, Fig. 1); and that clearance of RBCs occurs primarily in the spleen (page 2052, first column, third paragraph, Fig. 2) and splenic macrophages were required for CD47-/- RBC elimination (Fig. 2).  Oldenborg et al also stated “Elimination of the CD47-/- RBCs was not due to recognition of the null allele itself, but rather due to recognition of the CD47-deficient state, because heterozygotes were indistinguishable from the wild-type both as donors and as recipients” (page 2052, first column, second paragraph).
Furthermore, Zhang et al already disclosed a CRISPR-Cas system for manipulation of target sequences (e.g., deleting, inactivating, gene knockout, inserting) and/or activities of target sequences in a eukaryotic cell, and which CRISPR-Cas system has a broad spectrum of applications such as gene or genome editing, gene regulation and gene therapy (see at least Abstract; Summary of the Invention; col. 45, lines 4-22; Fig. 1; and issued claims 1-30).  An exemplary CRISPR-Cas9 system comprises: a Cas9 protein and one or more guide RNAs that target a specific DNA target, or in the form of one or more expression vectors encoding one or more guide RNAs that target the a specific DNA target, and a Cas9 protein to achieve NHEJ-mediated gene knockout (col. 2, lines 25-40; col. 3, lines 10-40; col. 4, line 50 continues to line 5 on col. 5; col. 5, lines 31-58; col. 45, lines 4-17).  Zhang also taught that the CRISPR enzyme is a nuclease directing cleavage of both strands at the location of the target sequence or CRISPR enzyme is a nickase directing cleavage of one strand at the location of the target sequence (col. 6, lines 30-33 and 54-61); and the guide sequence comprises at least 10, at least 15 or at least 20 nucleotides (col. 6, lines 34-35).  Zhang et al further disclosed that the CRISPR enzyme is a type II CRISPR enzyme such as Cas9 enzyme, and the Cas9 enzyme is preferably from SpCas9 or SaCas9 which recognizes the PAM sequence 5’-NRG-3’ and 5’-NNGRR-3’, respectively (col. 8, lines 51-59; col. 19, lines 21-23). N represents any nucleotide while R represents G or A.   Zhang et al also stated “Although genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases are available for producing targeted genome perturbations, there remains a need for new genome engineering technologies that are more affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome……The CRISPR/Cas or the CRISPR-Cas system (both terms are used interchangeably throughout this application) does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target, in other words the Cas enzyme can be recruited to a specific DNA target using said short RNA molecule” (col. 2, lines 15-31).  Figure 1 schematically depicts a RNA-guided Cas9 nuclease, wherein the Cas9 nuclease from Streptococcus pyogenes is targeted to genomic DNA by a synthetic guide RNA (sgRNA) consisting of 20-nt guide and a scaffold, with the guide sequence base-pairs with the DNA target directly upstream of a requisite 5’-NGG protospacer adjacent motif (PAM), and the Cas9 mediates a double-stranded break (DSB) 3 bp upstream of the PAM (indicated by a triangle).

    PNG
    media_image1.png
    266
    534
    media_image1.png
    Greyscale

Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Mata-Fink et al by also at least intravenously administered CD47-/- erythrocytes comprising the exogeneous intracellular MBP, MOG and/or PLP, including those derived from hematopoietic stem cells and/or erythrocyte precursor cells in which CD47 alleles were knockout via a CRISPR-Cas9 system, for treating a subject with multiple sclerosis, in light of the teachings of Lutterotti et al, Grimm et al, Oldenburg et al and Zhang et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications for the following reasons: (i) Lutterotti et al already demonstrated that human multiple sclerosis patients receiving high doses (>1 x 109) of seven myelin peptide-coupled autologous peripheral blood mononuclear cells had a decrease in antigen-specific T cell responses after peptide-coupled cell therapy, as well as a slight increase in the overall frequency of regulatory T cell subsets in peripheral blood; and they suggested that the cells are phagocytosed in the spleen within a few hours by antigen present cells residing in this organ (immature dendritic cells or monocytes/macrophages) which leads to the production of IL-10 and expression of PD-L1 on macrophages as important factors for the production of tolerance, along with the induction of regulatory T cells playing a central role in the long-term maintenance of induced tolerance; (ii) Grimm et al also demonstrated at least that regulatory T cells (Tregs) were induced in response to erythrocyte-associated antigen (recombinantly fused and/or chemically conjugated antigen) but not free/soluble antigen at equivalent dose, allowing binding of the antigen on erythrocytes in situ after intravenous injection, that regulate response to antigen challenge in both the CD4+ and CD8+ T cell compartments in vivo; (iii) since CD47-/- RBCs were rapidly cleared/phagocytosed from the blood stream of wild-type recipient by splenic red pulp macrophages as taught by Oldenborg et al, at least intravenously administered autologous CD47-/- erythrocytes comprising the exogeneous intracellular MBP, MOG and/or PLP, including those derived from hematopoietic stem cells and/or erythrocyte precursor cells in which CD47 alleles were knockout via a CRISPR-Cas9 system, would also be rapidly phagocytosed by splenic macrophages and/or splenic immature dendritic cells and induce myelin proteins/peptides-specific tolerance such that symptoms of multiple sclerosis are ameliorated in the treated subject; and (iv) the genome editing CRISPR-Cas9 system of Zhang et al is more affordable, easy to set up, scalable, and amenable to targeting any specific DNA target such as the CD47 gene within a eukaryotic genome with a single Cas enzyme that is programmed by a short RNA molecule that recognizes the specific DNA target.  Moreover, the primary Mata-Fink reference already disclosed numerous advantages of the EHCs comprising an exogenous antigen of interest over antigen that is non-covalently attached to erythrocytes, and these include: (i) the bio-distribution of an EHC comprising an exogenous antigen of interest is more defined, confined to the vasculature and placed where erythrocytes usually reside (e.g., spleen); (ii) EHC comprising an exogenous antigen of interest will not be filtered out of the kidney or exit into peripheral tissue; (iii) the dose of exogenous antigen per EHC may be significantly higher; (iv) the exogenous antigen of interest is confined in the intracellular compartment of the EHC, particularly if the antigen is immunogenic, and thereby the immunogenic antigen is masked from the immune system and thus at least reduce immune activation.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Mata-Fink et al, Lutterotti et al, Grimm et al, Oldenberg et al and Zhang et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified treatment method resulting from the combined teachings of Mata-Fink et al, Lutterotti et al, Grimm et al, Oldenberg et al and Zhang et al as set forth above is indistinguishable and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-19, 21-24, 26-31 and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,869,898 in view of Mata-Fink et al (WO 2016/183482; IDS), Lutterotti et al (Sci. Transl. Med. 5: 188ra75, 11 pages, 2013; IDS), Oldenborg et al (Science 288:2051-2054, 2000) and Zhang et al (US 8,865,406; IDS). 
The claims of the present application differ from claims 1-25 of U.S. Patent No. 10,869,898 in reciting specifically that the erythroid cells lack endogenous CD47 protein or have endogenous CD47 protein present at a level less than 50% compared to an unmodified, otherwise similar erythroid cell, and wherein the erythroid cells were produced using an exogenous site-specific DNA protein, preferably a Cas9 protein.
Before the effective filing date of the present application (12/29/2017), Mata-Fink et al already disclosed isolated erythroid cell population comprising enucleated erythroid cells (e.g., erythrocytes) each comprises copies of an exogenous polypeptide (paragraphs [0006]-[0009]).  Mata-Fink et al further taught that the natural levels of CD47 are altered in erythrocytes, including inhibition of CD47 expression, using any suitable method such that modified erythrocytes reside in circulation for less than 10, 9, 8, 7, 6, 5, 4, 3, 2, or less than 1 day (paragraph [0036]).
Additionally, Lutterotti et al also assessed the feasibility, safety and tolerability of a tolerization regimen in MS patients that uses a single infusion of autologous peripheral blood mononuclear cells chemically coupled with seven myelin peptides (MOG1-20, MOG35-55, MBP13-32, MBP83-99, MBP111-129, MBP146-170 and PLP139-154), and they found that patients receiving the higher doses (>1 x 109) of peptide-coupled cells had a decrease in antigen-specific T cell responses after peptide-coupled cell therapy (Abstract).  Lutterotti et al also stated “Experiments in animal models suggest that apoptotic EDC-treated cells are phagocytosed in the spleen within a few hours by antigen-presenting cells residing in this organ (immature dendritic cells or monocytes/macrophages) which leads to the production of IL-10 and expression of PD-L1 on macrophages as important factors for the production of tolerance.  Additionally, the induction of regulatory T cells plays a central role in the long-term maintenance of tolerance induced by this procedure (39, 41).  In our patients, we observed only a slight increase in the overall frequency of regulatory T cell subsets in peripheral blood; however, a large number of patients, who are treated with a homogeneous cell number, are needed to analyze this further” (page 8, left column, first full paragraph); and “Studies in experimental autoimmune encephalomyelitis (EAE), an animal model of MS, have proven that a single intravenous injection of syngeneic splenocytes coupled with encephalitogenic myelin peptides/proteins is highly efficient in inducing antigen-specific tolerance in vivo (15-22).  In EAW, this protocol not only prevented disease but also effectively reduced the onset and severity of all subsequent relapses when given after disease induction (17, 18, 23-25).  As a major advantage of the therapy, tolerance can be simultaneously induced to multiple epitopes using a cocktail of myelin peptides (23)” (page 1, right column, bottom of first full paragraph).
Moreover, Oldenborg et al showed that CD47 functions as a marker of self on murine red blood cells, and that red blood cells that lacked CD47 were rapidly cleared from the bloodstream by splenic red pulp macrophages (Abstract).  Oldenborg et al demonstrated that transfused CD47-/- RBCs were rapidly eliminated from the circulation of wild-type recipient, but were not affected in CD47-/- recipients, while wild type RBCs were unaffected in both recipient types (page 2052, first column, second paragraph, Fig. 1); and that clearance of RBCs occurs primarily in the spleen (page 2052, first column, third paragraph, Fig. 2) and splenic macrophages were required for CD47-/- RBC elimination (Fig. 2).  Oldenborg et al also stated “Elimination of the CD47-/- RBCs was not due to recognition of the null allele itself, but rather due to recognition of the CD47-deficient state, because heterozygotes were indistinguishable from the wild-type both as donors and as recipients” (page 2052, fist column, second paragraph).
Furthermore, Zhang et al already disclosed a CRISPR-Cas system for manipulation of target sequences (e.g., deleting, inactivating, gene knockout, inserting) and/or activities of target sequences in a eukaryotic cell, and which CRISPR-Cas system has a broad spectrum of applications such as gene or genome editing, gene regulation and gene therapy (see at least Abstract; Summary of the Invention; col. 45, lines 4-22; Fig. 1; and issued claims 1-30).  An exemplary CRISPR-Cas9 system comprises: a Cas9 protein and one or more guide RNAs that target a specific DNA target, or in the form of one or more expression vectors encoding one or more guide RNAs that target the a specific DNA target, and a Cas9 protein to achieve NHEJ-mediated gene knockout (col. 2, lines 25-40; col. 3, lines 10-40; col. 4, line 50 continues to line 5 on col. 5; col. 5, lines 31-58; col. 45, lines 4-17).  Zhang also taught that the CRISPR enzyme is a nuclease directing cleavage of both strands at the location of the target sequence or CRISPR enzyme is a nickase directing cleavage of one strand at the location of the target sequence (col. 6, lines 30-33 and 54-61); and the guide sequence comprises at least 10, at least 15 or at least 20 nucleotides (col. 6, lines 34-35).  Zhang et al further disclosed that the CRISPR enzyme is a type II CRISPR enzyme such as Cas9 enzyme, and the Cas9 enzyme is preferably from SpCas9 or SaCas9 which recognizes the PAM sequence 5’-NRG-3’ and 5’-NNGRR-3’, respectively (col. 8, lines 51-59; col. 19, lines 21-23). N represents any nucleotide while R represents G or A.   Zhang et al also stated “Although genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases are available for producing targeted genome perturbations, there remains a need for new genome engineering technologies that are more affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome……The CRISPR/Cas or the CRISPR-Cas system (both terms are used interchangeably throughout this application) does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target, in other words the Cas enzyme can be recruited to a specific DNA target using said short RNA molecule” (col. 2, lines 15-31).  Figure 1 schematically depicts a RNA-guided Cas9 nuclease, wherein the Cas9 nuclease from Streptococcus pyogenes is targeted to genomic DNA by a synthetic guide RNA (sgRNA) consisting of 20-nt guide and a scaffold, with the guide sequence base-pairs with the DNA target directly upstream of a requisite 5’-NGG protospacer adjacent motif (PAM), and the Cas9 mediates a double-stranded break (DSB) 3 bp upstream of the PAM (indicated by a triangle).

    PNG
    media_image1.png
    266
    534
    media_image1.png
    Greyscale

Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the method of inducing immune tolerance in a subject having immune activation in response to an antigen that mediates an autoimmune disease (e.g., multiple sclerosis), an inflammatory disease or an allergic disease in claims 1-25 of US 10,869,898 by also at least intravenously administered a plurality of CD47-/- erythrocytes comprising a fusion polypeptide comprising an antigen or an antigen fragment thereof (e.g., MBP, MOG and/or PLP), including those derived from erythrocyte precursor cells in which CD47 alleles were knockout via a CRISPR-Cas9 system, in light of the teachings of Mata-Fink et al, Lutterotti et al, Oldenburg et al and Zhang et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications for the following reasons: (i) Mata-Fink et al already disclosed isolated erythroid cell population comprising enucleated erythroid cells (e.g., erythrocytes) each comprises copies of an exogenous polypeptide, and wherein their natural levels of CD47 are altered, including inhibition of CD47 expression, using any suitable method such that modified erythrocytes reside in circulation for less than 10, 9, 8, 7, 6, 5, 4, 3, 2, or less than 1 day; (ii) Lutterotti et al already demonstrated that human multiple sclerosis patients receiving high doses (>1 x 109) of seven myelin peptide-coupled autologous peripheral blood mononuclear cells had a decrease in antigen-specific T cell responses after peptide-coupled cell therapy, as well as a slight increase in the overall frequency of regulatory T cell subsets in peripheral blood; and they suggested that the cells are phagocytosed in the spleen within a few hours by antigen present cells residing in this organ (immature dendritic cells or monocytes/macrophages) which leads to the production of IL-10 and expression of PD-L1 on macrophages as important factors for the production of tolerance, along with the induction of regulatory T cells playing a central role in the long-term maintenance of induced tolerance; (iii) since CD47-/- RBCs were rapidly cleared/phagocytosed from the blood stream of wild-type recipient by splenic red pulp macrophages as taught by Oldenborg et al, at least intravenously administered autologous CD47-/- erythrocytes comprising the exogenous MBP, MOG and/or PLP, including those derived from erythrocyte precursor cells in which CD47 alleles were knockout via a CRISPR-Cas9 system, would also be rapidly phagocytosed by splenic macrophages and/or splenic immature dendritic cells and induce myelin proteins/peptides-specific tolerance such that symptoms of multiple sclerosis are ameliorated in the treated subject; and (iv) the genome editing CRISPR-Cas9 system of Zhang et al is more affordable, easy to set up, scalable, and amenable to targeting any specific DNA target such as the CD47 gene within a eukaryotic genome with a single Cas enzyme that is programmed by a short RNA molecule that recognizes the specific DNA target.  
The modified method resulting from claims 1-25 of US 10,869,898 along with the teachings of Mata-Fink et al, Lutterotti et al, Oldenburg et al and Zhang et al as set forth above is indistinguishable from and encompassed by the presently claimed method. 

Claims 18-19, 21-24, 26-32 and 34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 29-30, 35-36, 38, 40-47 of copending Application No. 15/911,924 in view of Mata-Fink et al (WO 2016/183482; IDS), Lutterotti et al (Sci. Transl. Med. 5: 188ra75, 11 pages, 2013; IDS), Oldenborg et al (Science 288:2051-2054, 2000) and Zhang et al (US 8,865,406; IDS). 
The claims of the present application differ from claims 1-4, 9, 29-30, 35-36, 38, 40-47 of copending Application No. 15/911,924 in reciting specifically that the erythroid cells lack endogenous CD47 protein or have endogenous CD47 protein present at a level less than 50% compared to an unmodified, otherwise similar erythroid cell, and wherein the erythroid cells were produced using an exogenous site-specific DNA protein, preferably a Cas9 protein.
Before the effective filing date of the present application (12/29/2017), Mata-Fink et al already disclosed isolated erythroid cell population comprising enucleated erythroid cells (e.g., erythrocytes) each comprises copies of an exogenous polypeptide (paragraphs [0006]-[0009]).  Mata-Fink et al further taught that the natural levels of CD47 are altered in erythrocytes, including inhibition of CD47 expression, using any suitable method such that modified erythrocytes reside in circulation for less than 10, 9, 8, 7, 6, 5, 4, 3, 2, or less than 1 day (paragraph [0036]).
Additionally, Lutterotti et al also assessed the feasibility, safety and tolerability of a tolerization regimen in MS patients that uses a single infusion of autologous peripheral blood mononuclear cells chemically coupled with seven myelin peptides (MOG1-20, MOG35-55, MBP13-32, MBP83-99, MBP111-129, MBP146-170 and PLP139-154), and they found that patients receiving the higher doses (>1 x 109) of peptide-coupled cells had a decrease in antigen-specific T cell responses after peptide-coupled cell therapy (Abstract).  Lutterotti et al also stated “Experiments in animal models suggest that apoptotic EDC-treated cells are phagocytosed in the spleen within a few hours by antigen-presenting cells residing in this organ (immature dendritic cells or monocytes/macrophages) which leads to the production of IL-10 and expression of PD-L1 on macrophages as important factors for the production of tolerance.  Additionally, the induction of regulatory T cells plays a central role in the long-term maintenance of tolerance induced by this procedure (39, 41).  In our patients, we observed only a slight increase in the overall frequency of regulatory T cell subsets in peripheral blood; however, a large number of patients, who are treated with a homogeneous cell number, are needed to analyze this further” (page 8, left column, first full paragraph); and “Studies in experimental autoimmune encephalomyelitis (EAE), an animal model of MS, have proven that a single intravenous injection of syngeneic splenocytes coupled with encephalitogenic myelin peptides/proteins is highly efficient in inducing antigen-specific tolerance in vivo (15-22).  In EAW, this protocol not only prevented disease but also effectively reduced the onset and severity of all subsequent relapses when given after disease induction (17, 18, 23-25).  As a major advantage of the therapy, tolerance can be simultaneously induced to multiple epitopes using a cocktail of myelin peptides (23)” (page 1, right column, bottom of first full paragraph).
Moreover, Oldenborg et al showed that CD47 functions as a marker of self on murine red blood cells, and that red blood cells that lacked CD47 were rapidly cleared from the bloodstream by splenic red pulp macrophages (Abstract).  Oldenborg et al demonstrated that transfused CD47-/- RBCs were rapidly eliminated from the circulation of wild-type recipient, but were not affected in CD47-/- recipients, while wild type RBCs were unaffected in both recipient types (page 2052, first column, second paragraph, Fig. 1); and that clearance of RBCs occurs primarily in the spleen (page 2052, first column, third paragraph, Fig. 2) and splenic macrophages were required for CD47-/- RBC elimination (Fig. 2).  Oldenborg et al also stated “Elimination of the CD47-/- RBCs was not due to recognition of the null allele itself, but rather due to recognition of the CD47-deficient state, because heterozygotes were indistinguishable from the wild-type both as donors and as recipients” (page 2052, fist column, second paragraph).
Furthermore, Zhang et al already disclosed a CRISPR-Cas system for manipulation of target sequences (e.g., deleting, inactivating, gene knockout, inserting) and/or activities of target sequences in a eukaryotic cell, and which CRISPR-Cas system has a broad spectrum of applications such as gene or genome editing, gene regulation and gene therapy (see at least Abstract; Summary of the Invention; col. 45, lines 4-22; Fig. 1; and issued claims 1-30).  An exemplary CRISPR-Cas9 system comprises: a Cas9 protein and one or more guide RNAs that target a specific DNA target, or in the form of one or more expression vectors encoding one or more guide RNAs that target the a specific DNA target, and a Cas9 protein to achieve NHEJ-mediated gene knockout (col. 2, lines 25-40; col. 3, lines 10-40; col. 4, line 50 continues to line 5 on col. 5; col. 5, lines 31-58; col. 45, lines 4-17).  Zhang also taught that the CRISPR enzyme is a nuclease directing cleavage of both strands at the location of the target sequence or CRISPR enzyme is a nickase directing cleavage of one strand at the location of the target sequence (col. 6, lines 30-33 and 54-61); and the guide sequence comprises at least 10, at least 15 or at least 20 nucleotides (col. 6, lines 34-35).  Zhang et al further disclosed that the CRISPR enzyme is a type II CRISPR enzyme such as Cas9 enzyme, and the Cas9 enzyme is preferably from SpCas9 or SaCas9 which recognizes the PAM sequence 5’-NRG-3’ and 5’-NNGRR-3’, respectively (col. 8, lines 51-59; col. 19, lines 21-23). N represents any nucleotide while R represents G or A.   Zhang et al also stated “Although genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases are available for producing targeted genome perturbations, there remains a need for new genome engineering technologies that are more affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome……The CRISPR/Cas or the CRISPR-Cas system (both terms are used interchangeably throughout this application) does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target, in other words the Cas enzyme can be recruited to a specific DNA target using said short RNA molecule” (col. 2, lines 15-31).  Figure 1 schematically depicts a RNA-guided Cas9 nuclease, wherein the Cas9 nuclease from Streptococcus pyogenes is targeted to genomic DNA by a synthetic guide RNA (sgRNA) consisting of 20-nt guide and a scaffold, with the guide sequence base-pairs with the DNA target directly upstream of a requisite 5’-NGG protospacer adjacent motif (PAM), and the Cas9 mediates a double-stranded break (DSB) 3 bp upstream of the PAM (indicated by a triangle).

    PNG
    media_image1.png
    266
    534
    media_image1.png
    Greyscale

Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the method of inducing immune tolerance in a human subject suffering immune activation in response to an antigen that mediates an autoimmune disease (e.g., multiple sclerosis) in claims 1-4, 9, 29-30, 35-36, 38, 40-47 of copending Application 15/911,924 by also at least intravenously administered a plurality of CD47-/- erythrocytes comprising a fusion polypeptide comprising an antigen or an antigen fragment thereof (e.g., MBP, MOG and/or PLP), including those derived from erythrocyte precursor cells in which CD47 alleles were knockout via a CRISPR-Cas9 system, in light of the teachings of Mata-Fink et al, Lutterotti et al, Oldenburg et al and Zhang et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications for the following reasons: (i) Mata-Fink et al already disclosed isolated erythroid cell population comprising enucleated erythroid cells (e.g., erythrocytes) each comprises copies of an exogenous polypeptide, and wherein their natural levels of CD47 are altered, including inhibition of CD47 expression, using any suitable method such that modified erythrocytes reside in circulation for less than 10, 9, 8, 7, 6, 5, 4, 3, 2, or less than 1 day; (ii) Lutterotti et al already demonstrated that human multiple sclerosis patients receiving high doses (>1 x 109) of seven myelin peptide-coupled autologous peripheral blood mononuclear cells had a decrease in antigen-specific T cell responses after peptide-coupled cell therapy, as well as a slight increase in the overall frequency of regulatory T cell subsets in peripheral blood; and they suggested that the cells are phagocytosed in the spleen within a few hours by antigen present cells residing in this organ (immature dendritic cells or monocytes/macrophages) which leads to the production of IL-10 and expression of PD-L1 on macrophages as important factors for the production of tolerance, along with the induction of regulatory T cells playing a central role in the long-term maintenance of induced tolerance; (iii) since CD47-/- RBCs were rapidly cleared/phagocytosed from the blood stream of wild-type recipient by splenic red pulp macrophages as taught by Oldenborg et al, at least intravenously administered autologous CD47-/- erythrocytes comprising the exogenous MBP, MOG and/or PLP, including those derived from erythrocyte precursor cells in which CD47 alleles were knockout via a CRISPR-Cas9 system, would also be rapidly phagocytosed by splenic macrophages and/or splenic immature dendritic cells and induce myelin proteins/peptides-specific tolerance such that symptoms of multiple sclerosis are ameliorated in the treated subject; and (iv) the genome editing CRISPR-Cas9 system of Zhang et al is more affordable, easy to set up, scalable, and amenable to targeting any specific DNA target such as the CD47 gene within a eukaryotic genome with a single Cas enzyme that is programmed by a short RNA molecule that recognizes the specific DNA target.  
The modified method resulting from claims 1-4, 9, 29-30, 35-36, 38, 40-47 of copending Application 15/911,924 along with the teachings of Mata-Fink et al, Lutterotti et al, Oldenburg et al and Zhang et al as set forth above is indistinguishable from and encompassed by the presently claimed method.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633